Title: To Alexander Hamilton from Philip Schuyler, 29 January 1792
From: Schuyler, Philip
To: Hamilton, Alexander



New York Sunday Jan 29th 1792
My Dear Sir

Your favor of the 24th instant I received yesterday. I shall embrace the first moment which offers and in which I can prudently be absent from hence to pay you a visit.
The bank Mania has somewhat subsided but as in the first paroxism the leaders induced many to subscribe a petition to the legislature for an incorporation, the pride of some and the interested views of others will not permit them to relinquish the object. What fate will attend the application in the house of assembly is problemetical—but I am almost certain that in the senate It will not meet with countenance. It is however prudent to be prepared with every Objection, and I wish you to state those that have occured to you.
I have been pressed by several persons to draft a bill for the future conduct of the commissioners of the land office, in the preamble to which they wish to convey a censure on the board for their conduct in the sale to Mr Macomb. Considering a measure of this kind as a two edged Sword, I have advised that If even It were proper It would not be prudent until matters of much importance to the state had been decided upon, and that the business should be postponed for further consideration. This Advice was acceeded to, but with so much reluctance that I am under apprehensions it will be precipatated.
Mr. Rensselaer is arrived, has received the letter you mention before I left Albany. Some intimations were given of the project you mention and I was alarmed as Mr Yates had some little time before observed to me that he apprehended his pecuniary affairs would be injured If he was placed in the chair of Government. I obviated the difficulties he stated, observed that the mere intimation that he doubted of the propriety of being proposed as a candidate would be injurious to his reputation, infinitely distressing to those who had supported him on the former Occassion and who had already committed themselves with great numbers of the citizens. He seemed convinced, and from what he has since said to Mr. Rensselaer and the exertions he makes with the council of appointment in favor of persons who are unfriendly to Clinton; and whom he declares will use their influence to carry the Election in his favor, I am led to believe that he will not yield to Mr Burr’s views. I shall however in a day or two bring him to an explicit declaration on the Subject.
As no good could possibly result from evincing any resentment to Mr. Burr for the part he took last winter, I have on every Occassion behaved towards him as If he had never been the principal in the business.
If I cannot speedily visit you I will send on Cornelia who is anxious to be with you & her sister.
My love to Eliza & the Children
Yours affectionately &c

Ph: Schuyler
Hone Alexander Hamilton Esqr

